DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zollner (WO 2016075091) in view of Hafner (8641842).
	Regarding claims 1-8, 11, and 12, Zollner discloses a pyrotechnical retarding element (meets delay composition) that includes potassium perchlorate from 5-15 % (meets limitation of second oxidant with oxygen content greater than that of first oxidant), tungsten from 25-55 %, aluminum from 1-10 percent, and titanium oxide from 20-55 % (see abstract).
	Hafner teaches the use of Fe3O4 (triiron tetraoxide) that can be used in a pyrotechnic composition.  Hafner also discloses that titanium oxide or Fe3O4 can be used in the composition (col. 7, lines 25-45).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to substitute the Fe3O4 in place of the titanium oxide disclosed in Zollner since both compositions are pyrotechnic compositions and since Hafner teaches that it is known to use either of these metal oxides equivalently in a pyrotechnic composition.
Regarding claims 9 and 10, it is also obvious to vary the amounts of the chemicals taught.  It is obvious to vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Amendment
The affidavit under 37 CFR 1.132 is insufficient to overcome the rejection of claim based upon the rejection as set forth in the last Office action because: the affidavit does not set forth any data or experimental results that show that the substitution of the oxidizer would fail.  Further, there is no evidence in the prior art that such a substitution would cause the composition to fail.  These types of oxidizers are used in various explosives and thus it would be obvious to substitute the Fe3O4 in place of the titanium oxide disclosed in Zollner since both compositions are pyrotechnic compositions and since Hafner teaches that it is known to use either of these metal oxides equivalently in a pyrotechnic composition.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  In response to applicant's argument that is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is obvious to substitute the Fe3O4 in place of the titanium oxide disclosed in Zollner since both compositions are pyrotechnic compositions and since Hafner teaches that it is known to use either of these metal oxides equivalently in a pyrotechnic composition.  The substitution relates to known oxidizers that are used in the same art.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Further, the combination as taught will possess the same alleged unexpected results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875. The examiner can normally be reached Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AILEEN B FELTON/Primary Examiner, Art Unit 1734